Title: From John Adams to Benjamin Rush, 21 February 1813
From: Adams, John
To: Rush, Benjamin



Dr Sir
Quincy Feb. 21. 1813

Yours of the 8th is yet unanswered.—I beg your Pardon for hinting, tho in jest at my Antinovanglian Prejudice. I do believe you as free from it as you ought to be, or as I am. Dearly as I love New England, I know it, and its faults.
Your Idea of Pensilvania is perfect. In a few days you will See that I have been reviewing an old Scene. In 1775, You will See how the Committee on Trade and on a Navy Struggled. Debates, Delays, Embarrassment  Perplexities. In 1774 and 1775, When Congress first met, the Delegates from S.C. were as patriotick, ardent bold and resolute as those of Mass.—Indeed their Constituents were So. But the moment they arrived in Philadelphia, they were besieged and Surrounded with Quakers, Proprietarians, and Anglomanes. Israel Pemburtons Drinkers Shoemakers, Allens Penns, Chews, Bonds Cadwalladers, Dickensons &c &c. When armed Ships came in Question, You can hardly imagine the opposition. My zealous Efforts to promote a Naval Force were the most decisive and obnoxious Proof of my Design at Independence. We could carry Votes but by Small Majorities. Consider who were there? Mr Duane, Mr Dinkinson, Mr Willing, Mr William Livingston &c &c &c even my own Colleagues Mr Paine, Mr Cushing were opposed to me. Mr H. was President. and was Silent. After the Business was established he became ambitious of Stealing the Glory of it i.e. of the Naval Armament.! S.C. were perverted by your Quakers and Proprietarians. Ned Rutledge was the most earnest, the most Zealous, the most flippant and fluent of all the Opposers. He boarded in Dr Bonds House. Gadsen however was faith full found. immovable as a Rock; Stable as the Mountains. Such Men are born for the Public not for themselves. But Rutledges, Middletons and even Lynch flinched!“They are now all powerful in all our Monied Institutions, except one, in our Libraries, Hospital and University; and possess universal professional Mercantile, maritime and mechanical Patronage.” These are your Words applied to Philadelphia and Pennsilvania. You may apply the Same words with the Same Truth to Boston and Massachusetts.
Mistake me not. I do not allow Waterhouse more Splendid Talents on the contrary I believe with Professor Sulliman that Dr Rush has done more lasting honour to his Country, and Service to Mankind, than Waterhouse or even Franklin Washington, Adamses Montgomeries or Warens. There is for you! Vanity and all! Yet, as Dr Swift Said of Arbuthnot, Even Rush has his fault! I have no Idolatry for Politicians or Warriours. Who would not prefer Hypocrates to Alexander or Demostehnes! Every Discovery, Invention or Improvement in Science, especially medical science is lasting. Political and military glories transient as the Wind. Solon and Lycurgus have passed Away, and what good have they done? It would be republican Blasphemy to Say that Pisistratus the Tyrant did more good than both. Yet History would countenance a doubt.
Alas! Defeat after Defeat! I hope these defeats will teach Us the Necessity of System, Subordination, Discipline and Obedience! That the entire Prosperity of every state depends on the discipline of its Armies! by Sea and Land. Our Naval Conquerors, have proved this to the immortal glory of our Nation. Boyd alone has behaved like a Soldier, I mean at Tippacanoe!
Bainbridges’s Laurells are as Splendid at least as any and ought to have a glorious Station in the Fleet upon the Stage in a late dream.
Quincys Speech had too much Indelicacy Indecorum and Vulgarity, many Truths indeed. But I cannot agree with him or you in the Folly, Madness or Cruelty in the design of the Canada War. The design was benevolent and beneficent to Canada itself, & Our Blunders and defeats have been greater Misfortunes to Canada and Nova Scotia than to Us! as Time will prove. The conduct of it the War in the Legislature The Executive and the Army I give Up. But Canada and Nova Scotia must be severed from Europe, or we never Shall have repose. They would have Seperated themselves in a little Time. Now the Lakes must be commanded in all Events. May favourable Winds waft your Son Benjamin in health Wealth and Fame to the Bosom of his Family and Country. So prays his Friend
John Adams